Citation Nr: 0424064	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-00 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether an evaluation higher than 30 percent is warranted 
for peptic ulcer disease with chronic gastrointestinal 
disorder from January 29, 1991, to January 24, 1999.

2.  Whether an evaluation higher than 60 percent is warranted 
for peptic ulcer disease with chronic gastrointestinal 
disorder from January 24, 1999.


(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of transurethral resection of the 
prostate (TURP), including loss of use of a creative organ, 
will be the subject of a separate decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
May 1970.

In a June 1995 decision, the Board, among other things, 
granted a claim of entitlement to service connection for 
peptic ulcer disease.  The decision was effectuated by the 
RO's rating decision in September 1995, at which time the RO 
characterized the veteran's service-connected disability as 
"peptic ulcer disease, chronic gastrointestinal disorder" 
and assigned a 10 percent evaluation from January 29, 1991.  
In June 1996, the RO increased the evaluation for peptic 
ulcer disease with chronic gastrointestinal disorder from 10 
to 20 percent, from January 29, 1991.  An appeal followed 
these rating actions, and in January 1998, the Board remanded 
the case to clarify a matter regarding representation of the 
veteran before VA.  In January 1999, the Board, among other 
things, denied a claim of entitlement to a higher rating for 
peptic ulcer disease with chronic gastrointestinal disorder.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2000, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate, in part, the Board's January 1999 
decision.  In August 2000, the Court granted the joint motion 
and vacated that part of the Board's decision that denied a 
higher rating for peptic ulcer disease with chronic 
gastrointestinal disorder, and remanded the case to the Board 
for further action.  Thereafter, in August 2001, the Board 
remanded the case for additional development.

Subsequently, by rating action of August 2002, the RO 
increased the rating for service-connected peptic ulcer 
disease with chronic gastrointestinal disorder from 20 to 30 
percent, from January 29, 1991, and to 60 percent, from 
January 24, 1999.  In February 2003, the Board denied an 
evaluation in excess of 30 percent from January 29, 1991, to 
January 24, 1999, and an evaluation in excess of 60 percent 
from January 24, 1999.  

Thereafter, the veteran filed an appeal to the Court.  In 
December 2003, the appellant's representative and VA General 
Counsel filed a joint motion to vacate that part of the 
Board's February 2003 decision that denied higher evaluations 
for peptic ulcer disease with chronic gastrointestinal 
disorder.  By an Order dated in January 2004, the Court 
granted the motion, vacated the Board's February 2003 
decision that denied an evaluation in excess of 30 percent 
from January 29, 1991, to January 24, 1999, and an evaluation 
in excess of 60 percent from January 24, 1999, for peptic 
ulcer disease with chronic gastrointestinal disorder, and 
remanded the matter to the Board for re-adjudication.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for the service-connected 
peptic ulcer disease was increased during the pendency of 
this appeal, which resulted in a "staged" rating:  30 
percent from January 29, 1991, and 60 percent from January 
24, 1999.  Fenderson, supra.  Therefore, consideration of the 
peptic ulcer and gastrointestinal disorder claim must now 
include consideration of whether an evaluation higher than 30 
percent is warranted from January 29, 1991, to January 24, 
1999, and whether an evaluation higher than 60 percent is 
warranted from January 24, 1999.  Id.)


REMAND

In the December 2003 joint motion filed with the Court, the 
appellant's attorney and VA General Counsel concluded, among 
other things, that because the RO had denied the benefit 
sought in its November 2002 rating decision (i.e., an initial 
100 percent evaluation), the RO was required to issue a 
supplemental statement of the case (SSOC) pursuant to the 
Board's October 2001 remand instructions.  

Additionally, the appellant's attorney and VA General Counsel 
noted that, despite the Board's August 2001 remand 
instructions, the RO was still required to issue a SSOC 
pursuant to 38 C.F.R. § 19.31 given the fact the RO had 
received numerous pieces of pertinent evidence following the 
Board's August 2001 remand.  In this regard, VA regulations 
require that a SSOC be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  Because of the specific instructions in the December 
2003 joint motion, and January 2004 Court Order, a remand is 
required in this case to comply with 38 C.F.R. § 19.31 
(2003). 

In this regard, the Court has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, another 
remand is required in order to comply with the January 2004 
Court Order and prior October 2001 Board Remand.  38 C.F.R. § 
19.9 (2003).

Moreover, a review of the claims file does not reflect that 
the veteran has been advised-relative to his claims for an 
evaluation in excess of 30 percent from January 29, 1991, to 
January 24, 1999, and an evaluation in excess of 60 percent 
from January 24, 1999, for peptic ulcer disease with chronic 
gastrointestinal disorder- in accordance with the notice 
provisions of the VCAA.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  This law and its implementing 
regulations require that certain notifications be made with 
respect to a claim for VA benefits.  38 C.F.R. § 3.159 
(2003).  

The implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claims for an evaluation 
in excess of 30 percent from January 29, 1991, to January 24, 
1999, and an evaluation in excess of 60 percent from January 
24, 1999, for peptic ulcer disease with chronic 
gastrointestinal disorder, particularly the information or 
evidence required of the veteran and the evidence that VA 
will yet obtain, if any.  38 U.S.C.A. § 5103(a) (West 2002).  
In this regard, a remand is required to provide notice in 
accordance with the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claims for an 
evaluation in excess of 30 percent 
from January 29, 1991, to 
January 24, 1999, and an evaluation 
in excess of 60 percent from January 
24, 1999, for peptic ulcer disease 
with chronic gastrointestinal 
disorder, and of the information or 
evidence that VA will yet obtain, if 
any, with respect to his claims.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to the 
claims on appeal.  Id.

2.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims.  If any 
benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the SOC was issued in October 
1996.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative 
should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this case in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

